Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
	Claims 2-21 are pending. Claims 2, 16 and 22 are amended.
	
Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues the FOA alleges the claims are “directed to” a judicial exception “facilitating electronic trading” however, the amended claims have struck limitations regarding the actual execution of trades. 
	The examiner asserts that the FOA did not state or imply that “facilitating electronic trading” includes the actual execution of a trade. Facilitate is a verb defined as “make easy or easier, make possible”. In that vein, the invention as amended remains directed to “facilitating electronic trading” or merely, “facilitating trading”. Additionally, in spite of the applicant’s arguments that the claims are not directed to “facilitating electronic trading” the examiner calls the applicant’s attention to the preamble of claims 1 and 16 which recite “facilitating electronic trading”. Claim 22 (and claims 1 and 16) also recite “setting the configuration…to automatically execute the new trade” which is interpreted as facilitating electronic trading”.

	1 – enables configuration of a computer to automatically execute a trade…upon detecting the necessary state.
	The examiner asserts that the particular environment is insignificant (FOTF). All automated systems execute when the necessary state is detected. The definition of automatic; working by itself with little or no human control.
	2 – effects a transformation or reduction of a particular article to a different state or thing.
	The examiner asserts that this argument is misapplied as there is no particular article to be transformed. Electronic trading involves mere data as opposed to a particular article.
	3 – operate(s) beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claims are directed to the configuration of the ETS system itself.
	The examiner asserts that the configuration of the ETS system is what facilitates electronic trading as recited in the claims; “setting the configuration to automatically execute the new trade”.
	The 101 rejection is maintained and modified accordingly in view of the claim amendments.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 2-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	2. A method for facilitating electronic trading over an electronic trading system with interfaces of computing devices, the method comprising:
	determining, by a computing device of an electronic trading system, from among a plurality of bids that are pending at a completion of a first trading state, a best bid,
wherein the best bid comprises a bid having a best price from among the plurality of bids, wherein the best bid is associated with a participant;
	receiving, by a network interface of the computing device of the electronic trading
system, from a network interface of a computing device of the participant, data representing an offer in a second trading state;
	determining, by the computing device of the electronic trading system, whether a price of the best bid satisfies a predetermined price criterion with respect to a price of a trade made in the first trading state;
	based at least in part on determining that the price of the best bid satisfies the predetermined price criterion with respect to the price of the trade made in the first trading state, presenting, by the computing device of the electronic trading system the offer exclusively to a display interface of the computing device of the participant;
	presenting by the computing device of the electronic trading system to the display interface of the computing device of the participant, a display prompt querying whether to configure the electronic trading system to automatically execute a trade against the offer depending on whether a different participant transmits, by another computing device, data indicating willingness to execute the new trade against the offer; and
	responsive to receiving a transmission of a confirmation response to the prompt from the computing device of the participant, setting the configuration of the electronic trading system to automatically execute the new trade.
	The abstract idea as underlined above is representative of certain methods of organizing human activity including fundamental economic principles or practices. As identified by the Board in the Patent Board decision of 12/17/2019 in the parent case cited above ““facilitating electronic trading” is a fundamental economic concept.”(Pg. 7).
	This judicial exception is not integrated into a practical application because as identified by the Board, the specification at ¶¶ 79, 82, 88 and 89 describe the invention as automation of a known method of trading – first on the follow trading – in electronic trading systems (Pg. 7). Therefore, the additional elements of a computing device, an electronic trading system, interfaces, a network interface, a visual indicator in a region of the graphical user interface, a communication link, and a back office center computer do not integrate the abstract idea into a practical application since the elements merely use computers as a tool to perform an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because since the additional elements have been determined to comprise the use of computers as a tool to perform an abstract idea and implementing a known method as noted above.
	Claims 16 and 22 additionally recite a processor and memory/medium storing instructions and are otherwise similar to claim 1 and are therefore similarly rejected.
	The dependent claims merely narrow the abstract idea and therefore do not cure the deficiencies of the independent claims.
	As a whole and in combination the claims recite an abstract idea implemented on a computer system and are therefore not indicative of a practical application or significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 2-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim s 2-20 and 22 are recites the limitation "setting the configuration" in the responsive step.  There is insufficient antecedent basis for this limitation in the claim.



                                                                                                                                                       
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694